Case: 4:20-cr-00546-RWS-DDN Doc. #: 4 Filed: 09/18/20 Page: 1 of 4 PageID #: 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )       No. 4:20-CR-00546-RWS-DDN
vs.                                                  )
                                                     )
TRAVON COOPWOOD,                                     )
                                                     )
                      Defendant.                     )

                          MOTION FOR PRETRIAL DETENTION

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq. As and for its grounds, the United States of America states as follows:

       Section 3141(g) provides for four factors for the Court’s consideration when considering

the pretrial detention of a defendant. Each of the factors weigh in favor of detention.

       First Factor – Nature and Circumstances of the Offense Charged

       Defendant is charged with being a felon in possession of a firearm, in violation of Title 18,

United States Code, Section 922. Firearm and controlled substance offenses are two of the

enumerated categories of offenses listed in Section 3142(g)(1). Specifically in this case, police

found Defendant attempting to hide a firearm during the course of a traffic stop caused by

Defendant driving a stolen vehicle. Furthermore, Defendant was found in possession of capsules

of suspected controlled substances.




                                                1
Case: 4:20-cr-00546-RWS-DDN Doc. #: 4 Filed: 09/18/20 Page: 2 of 4 PageID #: 6




       Second Factor – Weight of Evidence

       The weight of the evidence in this case is strong. Police observed Defendant grab a

firearm from his waistband and throw it onto the driver’s floorboard of his car. The Defendant

thereafter confessed to possessing the firearm for protection.

       Third and Fourth Factors – History and Characteristics of the Defendant and Danger
       to the Community

       Defendant’s criminal history shows a pattern of reoffending while under supervision and

presenting a danger to the community.        In June 2008, Defendant committed the offenses of

assault in the first degree and armed criminal action.   He was charged for these offenses in March

2010 and convicted in October 2010.      1022-CR01111 (22nd Judicial Circuit Court of Missouri).

In May 2009, he committed the offense of possessing controlled substances.            This offense

occurred just two weeks after a case was dismissed against Defendant charging him with robbery

in the first degree, assault in the first degree, and two counts of armed criminal action.   0922-

CR00860 (22nd Judicial Circuit Court of Missouri) (dismissing robbery, assault, and ACA charges

on April 24, 2009); 0922-CR02336 (22nd Judicial Circuit Court of Missouri) (charging possession

of controlled substances with an offense date of May 8, 2009). He was later convicted of the

drug charges in October 2010.

       After being convicted of assault in the first degree, armed criminal action, and possessing

controlled substances in October 2010, Defendant began to serve a 12-year term of imprisonment

in the Missouri Department of Corrections. He was paroled in January 2020.        While on parole,

he began reoffending, particularly in July of 2020.

       He was arrested, but not yet charged, for murder in the second degree and drug distribution

for a homicide that occurred during a July 24, 2020 drug deal. Two dates later, police were

attempting to pull Defendant over when he fled from police at high speed and successfully evaded



                                                  2
Case: 4:20-cr-00546-RWS-DDN Doc. #: 4 Filed: 09/18/20 Page: 3 of 4 PageID #: 7




arrest.    Three days later, July 29, 2020, police were again attempting to pull Defendant over.

Despite Defendant’s attempts to flee, he was arrested.    Defendant has been charged with resisting

arrest for his flight on July 26, 2020, and is awaiting trial on that charge. 2022-CR01354 (22nd

Judicial Circuit Court of Missouri). All of this criminal conduct occurred while Defendant was

on parole. In August 2020, a parole warrant was issued for his arrest.

          On September 16, 2020, while Defendant was on parole for his assault conviction and on

pretrial bond for his resisting arrest conviction, Defendant was arrested driving a stolen vehicle

while possessing a firearm.     During a traffic stop, police observed him take a firearm from his

waistband and throw it onto the driver’s floorboard in an attempt to hide the firearm. He was

arrested for the parole violation and later admitted to possessing the firearm.

          Conclusion

          Defendant is not suited for pretrial release.   He remains a threat to the safety of the

community and his history shows that he is not restrained by the orders of courts or conditions of

release.    He remains a flight risk, as is seen by multiple attempts to evade arrest in the last few

months.     Pursuant to Title 18, United States Code, Section 3142(g),

                 (a)    the nature and circumstances of the offense charged;

                 (b)    the weight of the evidence against defendant;

                 (c)    the defendant’s history and characteristics; and

                 (d)    the nature and seriousness of the danger to any person or the community

                        that would be posed by defendant’s release,

warrant defendant’s detention pending trial.

          WHEREFORE, as there are no conditions or combination of conditions that will

reasonably assure defendant’s appearance as required and the safety of any other person and the




                                                  3
Case: 4:20-cr-00546-RWS-DDN Doc. #: 4 Filed: 09/18/20 Page: 4 of 4 PageID #: 8




community, the Government requests this Court to order Defendant detained prior to trial, and

further to order a detention hearing three (3) days from the date of Defendant's initial appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/ Jason S. Dunkel
                                                     JASON DUNKEL, #65886(MO)
                                                     Assistant United States Attorney
                                                     111 South Tenth Street, 20th Floor
                                                     Saint Louis, Missouri 63102
                                                     Jason.Dunkel@usdoj.gov
                                                     Telephone: (314) 539-2200
                                                     Facsimile: (314) 539-3887




                                                 4
